Citation Nr: 0622525	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-35 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran had active military service from March 1970 to 
May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for bilateral hearing loss 
based upon service incurrence.  The veteran maintains that he 
worked as a cook on a flight line in service and was exposed 
to excessive jet noise on a regular basis.  He asserts that 
is the basis of his bilateral hearing loss.  He has submitted 
medical opinion evidence that suggest a link between his 
current hearing loss and service.

A review of the record reveals that the veteran has evidence 
of bilateral hearing loss.  Unfortunately, it is not clear if 
his hearing loss meets VA criteria.  Additionally, it is not 
clear if the audiology examinations post service were 
performed by a state-licensed audiologist and whether the 
controlled speech discrimination test was a Maryland CNC 
test.  Therefore, the veteran should be provided a VA 
examination to determine whether the veteran's hearing loss 
meets VA criteria for impaired hearing, see 38 C.F.R. 
§ 3.385.  Additionally, in February 2004, the veteran was 
examined by an ear, nose, and throat specialist who stated, 
in pertinent part, that the veteran should undergo a MRI in 
order to exclude an acoustic neuroma of the left ear.  The 
examiner should also provide an opinion as to the etiology of 
the veteran's hearing loss.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
told that VA request the claimant provide any evidence in his 
possession that pertains to his claim and that he be provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim.  Accordingly, this 
matter is REMANDED for the following:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes 
notice that the claimant provide any 
evidence in his possession that pertains 
to his claim and an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartmann v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  Thereafter, the veteran should be 
scheduled for VA audiology and ENT 
examinations.  A thorough history of 
noise exposure before, during and after 
service should be elicited.  All 
indicated studies, to include an 
examination by a state licensed 
audiologist including a controlled speech 
discrimination (Maryland CNC) and a 
puretone audiometry test, should be 
performed.  The veteran should also 
undergo a MRI.  After a thorough review 
of the entire medical record, the 
examiner should provide an opinion as to 
the nature of the veteran's bilateral 
hearing loss and indicate whether it is 
at least as likely as not (i.e. 
probability of 50 percent or better) that 
the veteran has bilateral hearing loss 
which is due to his military service.  It 
should also be determined if the veteran 
has an acoustic neuroma of the left ear 
which is related to service, and if so, 
whether it is at least as likely as not 
causing the veteran's left ear hearing 
loss.  A rationale should be provided for 
all opinions given.  

3.  Readjudicate the aforementioned 
service connection claim, to include 
consideration of all additional evidence 
received.   If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



	(CONTINUED ON NEXT PAGE)



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




